Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see arguments, filed 01/27/2021, with respect to the rejection of claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A capacitor that has a base including an insertion through hole, the base being disposed on an outside of an open portion of an outer package case of a capacitor main body, an opening sealing member being attached to an inside of the open portion of the outer package case of the capacitor main body, a terminal lead of the capacitor main body penetrating through the opening sealing member and passing through the insertion through hole to be disposed on an outer side of the base, the capacitor comprising a resin layer between the base and the opening sealing member, wherein the base or the opening sealing member includes a protruding portion, and the protruding portion surrounds the insertion through hole, is adjacent to the resin layer and isolates the insertion through hole from the resin layer.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the capacitor comprising a resin layer between the base and the opening sealing member, wherein the base or the opening sealing member includes a protruding portion, and the protruding portion surrounds the insertion through hole, is adjacent to the resin layer and isolates the insertion through hole from the resin layer” in combination with the other claim limitations. 
Regarding independent claim 10, the prior art fails to teach or suggest, alone or in combination:
A method for manufacturing a capacitor that has a base including an insertion through hole, the base being disposed on an outside of an open portion of an outer package case of a capacitor main body, an opening sealing member being attached to an inside of the open portion of the outer package case of the capacitor main body, a terminal lead of the capacitor main body penetrating through the opening sealing member and passing through the insertion through hole to be disposed on an outer side of the base, the method comprising: forming a protruding portion on the opening sealing member or the base; attaching the base on the outside of the open portion of the outer package case, so that the protruding portion surrounds the insertion through hole; and 4Application No. 16/331,247Amendment Under 37 C.F.R. §1.114Art Unit: 2848Docket No. P181313US00forming a resin layer between the base and the opening sealing member, causing the resin layer to be adjacent to the protruding portion and isolating the insertion through hole from the resin layer by the protruding portion.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the method comprising: forming a protruding portion on the opening sealing member or the base; attaching the base on the outside of the open portion of the outer package case, so that the protruding portion surrounds the insertion through hole; and 4Application No. 16/331,247Amendment Under 37 C.F.R. §1.114Art Unit: 2848Docket No. P181313US00forming a resin layer between the base and the opening sealing member, causing the resin layer to be adjacent to the protruding portion and isolating the insertion through hole from the resin layer by the protruding portion” in combination with the other claim limitations. 
Cited Prior Art
Lin (US 6898066) teaches relevant art in Fig. 6-7.
MIURA et al (US 2014/0177131) teaches relevant art in Fig. 2.
Mori et al (US 2013/0250475) teaches relevant art in Fig. 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848